Appeal from an order of Supreme Court, Onondaga County (Garni, J.), entered June 12, 2002, which, inter alia, granted the motion of defendant Emiline Abbie Barney for summary judgment dismissing the complaint against her and granting her counterclaim.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Matter of Laborers Intl. Union of N. Am., Local 210, AFL-CIO v Shevlin-Manning, Inc., 147 AD2d 977 [1989]). Present — Pigott, Jr., P.J., Green, Pine, Burns and Gorski, JJ.